Citation Nr: 0213529	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  00-07 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for hypertensive vascular 
disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Adjutant General's Office, 
Pennsylvania (AGO-PA)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1964, and from October 1975 to September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Hypertensive vascular disease is manifested by diastolic 
pressure readings predominantly 100, or more, but not 110, or 
more; systolic pressure readings of 160, or more, but not 
200, or more; and the veteran is taking anti-hypertensive 
medication.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertensive vascular disease have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.104 
Diagnostic Code 7101 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the October 1999 and January 2000 
correspondence addressed to the veteran and his 
representative, describing evidence the veteran needed to 
provide, and a February 2000 Statement of the Case and an 
August 2002 Supplemental Statement of the Case, provided to 
both the veteran and his representative, provided notice to 
the veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  The 
veteran also testified at a July 2000 personal hearing.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Fed App. 
183 (2002).  

In an August 1977 rating decision, the RO awarded the veteran 
service connection for hypertensive vascular disease, and 
assigned the disability a 10 percent rating, effective from 
September 1976, the time of his separation from his second 
period of active military service.  The 10 percent rating has 
since remained in effect.  

Essentially, the veteran contends that his hypertensive 
vascular disease is such that more than the currently 
assigned 10 percent rating is warranted.  He maintains that a 
recent thallium stress test had to be stopped because of high 
blood pressure readings recorded during testing.  

In general, disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In the veteran's case, his hypertensive vascular disease is 
rated under diseases of the cardiovascular system in VA's 
Schedule for Rating Disabilities, specifically, under 
Diagnostic Code 7101.  Under this code, hypertensive vascular 
disease manifested by diastolic pressure readings of 
predominantly of 100, or more, or systolic pressure readings 
of predominantly 160, or more, warrants a 10 percent rating.  
Also, a 10 percent rating is the minimum evaluation for an 
individual who has a history of diastolic pressure readings 
of predominantly 100, or more, who requires continuous 
medication for control.  Diastolic pressure readings of 
predominantly 110, or more, or systolic pressure readings of 
predominantly 200, or more, warrants a 20 percent rating.  
Diastolic pressure readings of predominantly 120, or more, 
warrants a 40 percent rating, and diastolic pressure readings 
of predominantly 130, or more, warrants a 60 percent rating.  
See 38 C.F.R. § 4.104.  

The veteran claim for an increased rating was received in 
October 1998.

The report of the veteran's January 1999 VA examination 
revealed blood pressure (B/P) readings of 185/108 and 
181/111.  There was no evidence of heart disease.  

In an addendum to the report, dated in February 1999, the 
results of an exercise treadmill stress test were noted.  It 
was noted that there was no evidence of heart disease; no 
evidence of peripheral vascular disease; the arteries and 
veins were normal; hypertension was present; the results met 
the New York Heart Association functional classification 
Class I; his exercise workload was 7 METS; and, the exercise 
treadmill test was negative by EKG.

The veteran's VA outpatient treatment records for January 
1998 to December 1999 show treatment for hypertensive 
vascular disease, consisting of anti-hypertensive medication, 
and periodic three-month follow-up visits.  In January 1999, 
his B/P reading was 145/88.  In May 1999, his B/P readings 
were 177/109, 167/109, and 180/111, with the report noting he 
had not taken his anti-hypertensive medication that day.  In 
September 1999, his B/P readings were 158/94 and 137/85.  

During the veteran's July 2000 personal hearing, he testified 
that he was being treated for angina.  He further testified 
that, in May 1994, he had been hospitalized because of his 
elevated blood pressure.  Treatment has consisted of diet, 
exercise and anti-hypertensive medication.  

On VA physical examination in December 2000, his B/P readings 
were 161/104, 174/109, and 181/109.  The veteran admitted 
that he was not taking his prescribed medications (last 
refilled in March 2000), had not been keeping his outpatient 
appointments, but was monitored by a cardiologist every 3 
months, and was seen by his private doctor every 3 or 4 
months.  A thallium stress test and echocardiogram were 
ordered.  The thallium stress test was performed in January 
2001, during which the veteran was unable to perform the 
treadmill exercise, and the maximum B/P reading during the 
test was 206/115.  The echocardiogram portion of the test 
revealed no abnormality.  The assessments were uncontrolled 
hypertension, hypercholesterolemia, and no definite evidence 
for coronary artery disease or hypertensive heart disease.  

Numerous private outpatient treatment records covering July 
1992 to January 2001 were received from the veteran's 
physician, which show treatment for various disorders.  In 
July 1998, B/P reading was 148/98; in March 1999, it was 
152/88; in August 1999, it was 172/100; in October 1999, it 
was 138/82; in November 1999, it was 152/90; in March 2000, 
it was 124/82; in September 2000, it was 162/100; and in 
January 2001, it was 140/82.  

The veteran's VA outpatient treatment report dated in May 
2001 shows B/P readings of 165/105, 160/100, 168/105, and 
162/100.  He had not taken his anti-hypertensive medication 
for two days.  The report for August 2001 shows readings of 
172/100 and 155/94.  

Applying the applicable rating criteria, the medical evidence 
shows that the veteran's hypertensive vascular disease is 
appropriately rated 10 percent disabling, in the absence of 
medical evidence showing more severity.  His diastolic blood 
pressure readings have been predominantly 100 or more, but 
not predominantly 110 or more, which would warrant a 20 
percent rating.  This is in spite of the fact that, for the 
most part, he does not appear to be completely compliant with 
medications.  Likewise, his systolic blood pressure readings 
have been predominantly 160 or more, but not predominantly 
200 or more, which would warrant a 20 percent rating.  It 
also follows that the medical evidence does not support 
findings of such elevated blood pressure readings needed to 
meet the criteria for higher ratings of either 40 or 60 
percent.  See 38 C.F.R. § 4.104 Diagnostic Code 7101.  

Although the veteran contends that the treadmill portion of 
his recent thallium stress test had to be discontinued 
because of elevated blood pressure readings, those readings, 
which reached a maximum of 206/115, are an anomaly when 
compared to numerous medically documented blood pressure 
readings recorded for several years, both before the thallium 
stress test and subsequent thereto.  The stress test readings 
show that his blood pressure increases with strenuous 
exercise which, for test purposes, was specifically increased 
in order to monitor his blood pressure under extreme stress.  
Further, the test did not find definitive evidence of 
coronary artery disease or hypertensive heart disease.  In 
addition, under every-day conditions, even when the veteran 
has failed to take his anti-hypertensive medication (readings 
recorded in May 1999 and May 2001), his recorded blood 
pressure readings have not been predominantly elevated to 
levels warranting a disability rating in excess of 10 
percent.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there is a specific diagnostic code 
to evaluate the veteran's hypertensive vascular disease, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

Lastly, there is no showing that the veteran's hypertensive 
vascular disease presents so exceptional or so unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than 10 percent on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  Specifically, the record is 
devoid of evidence showing that the veteran's hypertensive 
vascular disease results in marked interference with 
employment or marked interference with day-to-day activities 
(i.e., beyond that contemplated in the assigned evaluation).  
It should be remembered that, generally, the degrees of 
disability specified under the rating schedule are considered 
adequate to compensate for considerable loss of working time 
and daily activities from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See 38 C.F.R. § 4.2.  In view of this, and the 
lack of evidence that the veteran's service-connected 
hypertensive vascular disease has required frequent periods 
of hospitalization (his last hospitalization for elevated 
blood pressure was in 1994) or has otherwise rendered 
impractical the application of the regular schedular 
standards, the Board is not required to remand this claim to 
the RO for compliance with the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for hypertensive 
vascular disease is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

